DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 7,905,259).
Regarding claim 1, the reference Johnson et al. discloses a fuel tank inerting system, comprising: a catalytic reactor (216) comprising an inlet, an outlet, a reactive flow path between the inlet and the outlet, a catalyst on the reactive flow path (see col. 6, lines 6-22), and a temperature sensor (208, 210) located between the inlet and outlet, wherein the catalytic reactor (216) is arranged to receive fuel (104) from a fuel source (206) and air (108) from an air source (156) that are mixed to form a combined flow (109), and to react the combined flow along the reactive flow path to generate an inert gas (see col. 6, lines 6-49; Fig. 2). With respect to the recitation in claim 1 that the temperature sensor is on a surface of the catalyst, as can clearly be seen in Figure 2 of the reference Johnson et al., the temperature sensor (208) is located at the catalyst entrance side of the catalyst arranged within the catalytic reactor (216). In accordance to the teachings of Johnson et al. (see col. 6, lines 50-55; Fig. 2), the purpose of the temperature sensor (208) is to measure the temperature of the reactor at the catalyst entrance side of the catalyst within the catalytic reactor (216). Thus, the reference Johnson et al. encompasses the temperature sensor (208), which may be a thermocouple, being positioned on the surface of the catalyst at the inlet side of the catalyst (see col. 6, lines 50-55; Fig. 2).
Regarding claim 2, the reference Johnson et al. discloses the fuel tank inerting system, wherein the temperature sensor (208) is located in the reactive flow path (see col. 6, lines 50-55; Fig. 2).
Regarding claim 4, the reference Johnson et al. discloses the fuel tank inerting system, wherein the catalytic reactor (216) comprises an additional temperature sensor (210) (see col. 6, lines 50-55; Fig. 2).
Regarding claim 5, the reference Johnson et al. discloses the fuel tank inerting system, wherein the temperature sensor (210) is located closer to the outlet than the inlet (see col. 6, lines 50-55; Fig. 2).
Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 3,451,782).
Regarding claim 1, the reference Jensen discloses an inert gas generator (18), suitable for use as a fuel tank inerting system (see col. 1, lines 28-32; col. 3, lines 63-74), comprising: a catalytic reactor (46) comprising an inlet (86), an outlet (85), a reactive flow path between the inlet and the outlet, a catalyst (88) on the reactive flow path (see col. 5, lines 1-14; Fig. 2), and a temperature sensor (90) on a surface of the catalyst (88), located between the inlet and outlet (see col. 6, lines 9-14; Fig. 2), wherein the catalytic reactor (46) is arranged to receive fuel from a fuel source and air from an air source that are mixed to form a combined flow, and to react the combined flow along the reactive flow path to generate an inert gas (see col. 6, lines 20-35; Fig. 2).
Regarding claim 2, the reference Jensen discloses the inert gas generator, wherein the temperature sensor (90) is located in the reactive flow path (see col. 6, lines 7-19; Fig. 2).
Regarding claim 5, the reference Jensen discloses the inert gas generator, wherein the temperature sensor (90) is located closer to the outlet than the inlet (see col. 7, lines 31-34; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,905,259) in view of Maus et al. (US 5,339,628).
Regarding claims 6-19, the reference Johnson et al. discloses a fuel tank inerting system, comprising: a catalytic reactor (216) comprising an inlet, an outlet, a reactive flow path between the inlet and the outlet, a catalyst on the reactive flow path (see col. 6, lines 6-22), and a temperature sensor (208, 210) located between the inlet and outlet, wherein the catalytic reactor (216) is arranged to receive fuel (104) from a fuel source (206) and air (108) from an air source (156) that are mixed to form a combined flow (109), and to react the combined flow along the reactive flow path to generate an inert gas (see col. 6, lines 6-49; Fig. 2). The reference Johnson et al. is, however, silent with respect to a method for managing the maintenance of the fuel tank inerting system. The reference Maus et al. teaches a method for monitoring the catalytic activity of a catalytic reactor to determine whether it is due for replacement due to catalyst aging or poisoning after a long-term use (see Abstract; col. 2, lines 20-57). The method involves reacting a mixture of a first reactant and a second reactant in the presence of a catalyst at a reaction temperature; measuring a temperature of surface the catalyst at a location between an inlet and an outlet of the catalytic reactor with a temperature sensor (4, 5) (see col. 8, lines 1-66; col. 10, lines 48-57; Figs. 1-4); comparing the measured temperature to a threshold temperature that is based on the reaction temperature (see col. 11, lines 14-61; Fig. 6); and scheduling maintenance of the catalyst if the measured temperature is less than the threshold temperature (see col. 8, lines 8-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson et al. and Maus et al., and applied the method taught by Maus et al. to similarly manage the maintenance of the fuel tank inerting system of Johnson et al. by comparing a measured temperature of surface of the catalyst of Johnson et al. at a location between the inlet and the outlet of the catalytic reactor (216), measured by a means of a temperature sensor (4, 5) as taught by Maus et al., to a threshold temperature that is based on the reaction temperature, and arrived at the instantly claimed method without undue experimentation and optimization, since the reference Maus et al. teaches that the disclosed method provides for a reliable monitoring of the catalytic activity of a catalyst in a reactor to determine whether the catalyst is due for replacement due to catalyst aging or poisoning after a long-term use (see Abstract; col. 2, lines 18-57).

Response to Arguments
Applicant's arguments filed on 17 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that the references Johnson and Jensen do not teach comparing a surface temperature to a reaction temperature as required in the claims (see Remarks, page 6). However, the references Johnson and Jensen have not been relied upon for such a teaching. Claim 1 does not require comparing a surface temperature to a reaction temperature. As regards to independent claims 6 and 11, the claims and their dependent claims are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Maus et al. Maus et al. teaches comparing surface temperature of a catalyst (1) to a threshold temperature that is based on a reaction temperature (see Abstract; col. 6., lines 21-51; col. 11, lines 14-61; Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Tachihara et al. (US 2002/0056316) discloses a catalytic reactor (10; 20) comprising an inlet, an outlet, a reactive flow path between the inlet and the outlet, a catalyst (10c; 22) on the reactive flow path; and a temperature sensor (t1; T1) on a surface of the catalyst (10c; 22), located between the inlet and outlet, wherein the catalytic reactor (10; 20) is arranged to receive fuel from a fuel source and air from an air source that are mixed to form a combined flow, and to react the combined flow along the reactive flow path to generate an inert gas (see paras. [0047]; [0077]; [0079]; [0085]-[0091]; Fig. 2).
The reference Doling et al. (US 2002/0056229) teaches that a reaction temperature in a catalytic reactor can be measured by measuring the temperature of a catalyst surface within the catalytic reactor and/or a product gas exiting the catalytic reactor with a temperature sensor (see paras. [0034]; [0043]).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774